  Case 17-28152         Doc 58     Filed 02/14/19 Entered 02/14/19 10:08:31              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-28152
         SHANTAILE C. HENDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/20/2017.

         2) The plan was confirmed on 02/26/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 17.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-28152        Doc 58        Filed 02/14/19 Entered 02/14/19 10:08:31                     Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $18,253.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                    $18,253.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,251.06
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $795.78
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,046.84

Attorney fees paid and disclosed by debtor:                   $748.94


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE HEALTH CARE              Unsecured      2,700.00            NA              NA            0.00       0.00
AFNI                              Unsecured         297.00           NA              NA            0.00       0.00
ALLY FINANCIAL                    Secured        7,175.00       9,006.27        9,006.27      2,039.39     304.09
ALLY FINANCIAL                    Unsecured      2,195.73            NA              NA            0.00       0.00
AMERICREDIT FINANCIAL SERVICES    Unsecured      6,110.27            NA              NA            0.00       0.00
ASHRO                             Unsecured         756.00           NA              NA            0.00       0.00
ATLAS ACQUISITIONS LLC            Unsecured         549.00        483.42          483.42           0.00       0.00
BLAIR                             Unsecured         540.00           NA              NA            0.00       0.00
CAINE & WEINER                    Unsecured         239.00           NA              NA            0.00       0.00
CBE GROUP                         Unsecured         792.00           NA              NA            0.00       0.00
CITIBANK USA                      Unsecured         547.00           NA              NA            0.00       0.00
CITY OF CHICAGO                   Unsecured         489.26           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        2,116.53       2,618.01        2,618.01        392.67        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      2,574.00       2,774.00        2,774.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         506.93           NA              NA            0.00       0.00
COMCAST                           Unsecured         504.50           NA              NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         641.68      1,107.00        1,107.00           0.00       0.00
CPU/CITI CONOCO PHILLIPS UNION    Unsecured         402.00           NA              NA            0.00       0.00
CREDIT MANAGEMENT LP              Unsecured           0.00           NA              NA            0.00       0.00
CREDIT ONE BANK                   Unsecured         575.00           NA              NA            0.00       0.00
FINGERHUT CORP                    Unsecured         634.88           NA              NA            0.00       0.00
FIRST PREMIER BANK                Unsecured         483.42           NA              NA            0.00       0.00
FRANK HENDERSON                   Unsecured      1,400.00            NA              NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured      2,273.68       1,145.72        1,145.72           0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA            NA         1,114.74           0.00       0.00
IL DEPT OF REVENUE                Priority       3,766.94       3,861.86        3,861.86           0.00       0.00
IL DEPT OF REVENUE                Secured              NA       1,114.74        1,114.74           0.00       0.00
INTERNAL REVENUE SERVICE          Priority      45,384.13            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE          Unsecured     16,544.08            NA              NA            0.00       0.00
IOWA TICKET                       Unsecured         114.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         603.71        603.71          603.71           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-28152         Doc 58        Filed 02/14/19 Entered 02/14/19 10:08:31                     Desc Main
                                        Document Page 3 of 4



Scheduled Creditors:
Creditor                                         Claim           Claim         Claim        Principal        Int.
Name                                   Class   Scheduled        Asserted      Allowed         Paid           Paid
KEYNOTE CONSULTING                 Unsecured         179.00             NA           NA             0.00         0.00
KMART                              Unsecured      1,108.00              NA           NA             0.00         0.00
LVNV FUNDING                       Unsecured         313.07          341.21       341.21            0.00         0.00
Mabt/Contfin                       Unsecured         549.00             NA           NA             0.00         0.00
MAGE & PRICE                       Unsecured         790.00             NA           NA             0.00         0.00
MARQUETTE NATIONAL BANK            Unsecured      2,000.00              NA           NA             0.00         0.00
MARQUETTE NATIONAL BANK            Unsecured         700.00             NA           NA             0.00         0.00
MIDNIGHT VELVET                    Unsecured      2,231.00              NA           NA             0.00         0.00
MONTGOMERY WARD                    Unsecured      2,231.00              NA           NA             0.00         0.00
NORTHWESTERN MEDICINE              Unsecured      9,477.16              NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured      2,308.12              NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured      2,237.39              NA           NA             0.00         0.00
PEOPLES GAS LIGHT & COKE CO        Unsecured      3,340.44         4,400.41     4,400.41            0.00         0.00
Rdk Collection Service             Unsecured         137.00             NA           NA             0.00         0.00
RECOVERY MANAGEMENT SYSTEM         Unsecured      1,147.30              NA           NA             0.00         0.00
Senex Services                     Unsecured         152.00             NA           NA             0.00         0.00
SEVENTH AVE                        Unsecured         188.00             NA           NA             0.00         0.00
SWISS COLONY                       Unsecured         188.00             NA           NA             0.00         0.00
THE BANK OF NEW YORK MELLON        Secured       86,058.00      201,678.79    235,662.83            0.00         0.00
THE BANK OF NEW YORK MELLON        Secured              NA       33,984.04     33,984.04      11,470.01          0.00
UNIVERSITY OF MISSISSIPPI MEDICA   Unsecured         709.00             NA           NA             0.00         0.00
US BANK NA                         Unsecured         400.00             NA           NA             0.00         0.00
Violation Processing Center        Unsecured          75.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                 Claim            Principal                Interest
                                                               Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                   $235,662.83                $0.00                    $0.00
      Mortgage Arrearage                                  $33,984.04           $11,470.01                    $0.00
      Debt Secured by Vehicle                              $9,006.27            $2,039.39                  $304.09
      All Other Secured                                    $3,732.75              $392.67                    $0.00
TOTAL SECURED:                                           $282,385.89           $13,902.07                  $304.09

Priority Unsecured Payments:
       Domestic Support Arrearage                                 $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                   $0.00                 $0.00                $0.00
       All Other Priority                                     $3,861.86                 $0.00                $0.00
TOTAL PRIORITY:                                               $3,861.86                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                               $11,970.21                    $0.00                $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-28152         Doc 58      Filed 02/14/19 Entered 02/14/19 10:08:31                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,046.84
         Disbursements to Creditors                            $14,206.16

TOTAL DISBURSEMENTS :                                                                      $18,253.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
